Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 12/15/2020. Applicant has amended independent claims 1 and 13, and dependent claim 2. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Connell et al., US 6,641,027.
Regarding claim 1, O’Connell et al., teaches a cell structure for a secondary battery (abstract), the cell structure comprising: an electrode assembly comprising a plurality of electrodes (col. 2, lines 45-65); a plurality of electrode tabs (col. 1, lines 45-67) extending from the electrodes to an outside of the electrode assembly (col. 2, lines 49-52); and a plurality of lead tabs electrically connected to the electrode tabs (col. 3, lines 7-17), wherein lead tabs are 
Regarding claim 2, O’Connell et al., teaches a fixing unit (ultrasonic welding; abstract) which fixes the lead tabs to the at least one of the two opposing surfaces of the electrode assembly overlapping the lead tabs (col. 1, lines 47-67).
Regarding claim 3, O’Connell et al., teaches a part of each of the lead tabs (leads 48) is folded, and the electrode tabs (current collector tabs 28, 38) are inserted into the folded part of each of the lead tabs (leads 48) (Fig. 2). 
Regarding claim 4, O’Connell et al., teaches each of the electrode tabs (current collector tabs 28, 38) is folded at least once (Fig. 2). 
Regarding claim 8, O’Connell et al., teaches the electrodes (abstract) comprise a first electrode (anode section 32) and a second electrode (cathode section 22), which are alternately stacked one on another (Fig. 2, 5), and the electrode assembly further comprises a separation film (separator film 42) disposed between the first electrode and the second electrode (Fig. 2, 5). 
Regarding claim 9, O’Connell et al., teaches the electrode tabs (current collector tabs 28, 38) comprise: a first electrode tab extending from the first electrode (current collector tabs 28, 38); and a second electrode tab extending from the second electrode (current collector tabs 28, 38), and the lead tabs (leads 48) comprise: a first lead tab (leads 48) electrically connected to the first electrode tab; and a second lead tab (leads 48) electrically connected to the second electrode tab (current collector tabs 28, 38) (col. 3, lines 7-17).
Regarding claim 11, O’Connell et al., teaches the first lead tab (lead tab 48) and the second lead tab (lead tab 48) are fixed to different surfaces of the at least one of the two opposing surfaces of the electrode assembly, respectively (current collector tabs 28, 38). 
Regarding claim 12, O’Connell et al., teaches at least one of the first electrode (anode section 32), the second electrode (cathode section 22) and the separation film (separator film 42) is partially bound by a binding member (col. 2, lines 66-67 and col. 3, lines 1-6). 
Regarding claim 13, O’Connell et al., teaches a secondary battery (col. 2, lines 45-52) comprising: an exterior member (package; col. 3, lines 23-34); and a cell structure disposed in the exterior member (package; col. 3, lines 23-34), wherein the cell structure comprises: an electrode assembly (col. 2, lines 45-65) comprising a plurality of electrodes (col. 2, lines 45-65); a plurality of electrode tabs (current collector tabs 28, 38; col. 1, lines 45-67) extending from the electrodes (col. 2, lines 45-65) to an outside of the electrode assembly (col. 2, lines 49-52; col. 3, lines 7-17); and a plurality of lead tabs (leads 48) electrically connected to the electrode tabs (current collector tabs 28, 38) and fixed to at least one of two opposing surfaces of the electrode assembly (col. 3, lines 7-17) in a thickness direction thereof (Fig. 2, 5). 
Regarding claim 14, O’Connell et al., teaches a fixing unit (ultrasonic welding; abstract) which fixes the lead tabs to the at least one of the two opposing surfaces of the electrode assembly (col. 1, lines 47-67). 
Regarding claim 15, O’Connell et al., teaches a part of each of the lead tabs is folded (leads 48) 
Regarding claim 16, O’Connell et al., teaches each of the electrode tabs (current collector tabs 28, 38) is folded at least once (Fig. 2, 5).
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell et al., US 6,641,027, in view of Tani et al., US 2011/0244312 .
Regarding claim 5, O’Connell et al., does not teach the electrode assembly comprises a flexible material. 
Regarding claim 5, Tani et al., teaches the electrode assembly comprises a flexible material (rubber; abstract; 0055).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Tani into the teachings of O’Connell, because Tani teaches “it is desirable that the spacer be made of a material having insulative properties, such as rubber and 
positive and negative electrodes integrally.” (0055).
Regarding claim 6, O’Connell et al., does not teach an insulation layer disposed on the at least one of the two opposing surfaces of the electrode assembly and between the lead tabs and the electrode assembly. 
Regarding claim 6, Tani et al., teaches an insulation layer disposed on the at least one of the two opposing surfaces of the electrode assembly and between the lead tabs and the electrode assembly (0054-0055).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Tani into the teachings of O’Connell, because Tani teaches “it is desirable that the spacer be made of a material having insulative properties, such as rubber and resin.  The use of rubber or resin allows the spacer to be formed into a desirable hardness, makes the processing easy, and moreover, enables formation of the spacers for the 
positive and negative electrodes integrally.” (0055).
Regarding claim 7, O’Connell et al., does not teach each of the electrode tabs has a width less than about 50% of a width of the electrode assembly, and each of the lead tabs has a width equal to or less than about 25% of the width of the electrode assembly. 
Regarding claim 7, Tani et al., teaches each of the electrode tabs (tabs 11,12) has a width less than about 50% of a width of the electrode assembly (Fig. 1-5), and each of the lead tabs (terminals 15,16) has a width equal to or less than about 25% of the width of the electrode assembly (Fig. 1-5).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Tani into the teachings of O’Connell, because Tani teaches that “the peripheral portion of the stacked electrode assembly is thinner than the more inward portion thereof by the thickness of the positive electrode plates.  For this reason, when vacuum-sealing the battery case, the battery case can deform in such a way as to be dented inward by the pressure reduction (i.e., in such a way as to form a step), and creases and warpage tend to form easily also at the peripheral portion of the stacked electrode assembly.  By providing an overlapping portion for the second spacer as in the second aspect of the invention, insufficient thickness in the peripheral portion of the stacked electrode assembly is compensated, and thereby, the battery case is prevented from deforming in such a way as to be dented inward.” (0060).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kozuki et al., US 7763377.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727